Citation Nr: 1127501	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09 30-129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As support for his claim, the Veteran testified at a hearing at the RO in August 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently, in December 2010, remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to reschedule the Veteran's VA compensation examination, preferably at the VA audiometry clinic in Shreveport, Louisiana, rather than at the VA Medical Center (VAMC) in Houston, Texas, since the former was much closer to his home and is where he has received all of his other evaluation and treatment for his hearing loss.  This reexamination was especially needed to reassess the severity of his hearing loss, including determining the effect, if any, on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran had this additional VA compensation examination in January 2011 and, after considering the results, the AMC issued a supplemental statement of the case (SSOC) in March 2011 continuing to deny a rating higher than 10 percent for his bilateral hearing loss.  The AMC since has returned the file to the Board for further appellate consideration of this claim.


In his initial request for benefits in January 2008, the Veteran stated "I am requesting that my disability be increased.  I am currently rated as 20 percent disability for hearing."  In actuality, this 20 percent rating results from combining the 10 percent rating for his bilateral hearing loss with a 10 percent for his tinnitus.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  He also more recently indicated during his January 2011 VA compensation examination that he had a claim for tinnitus.  Reviewing these statements together, it appears he is also requesting an increased rating for his tinnitus and/or under the impression that he also has a pending claim concerning his tinnitus - that is, in addition to the claim concerning the rating for his bilateral hearing loss.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  10 percent is the highest possible rating for tinnitus, however; there is no greater rating.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2010).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Board therefore is not referring this claim to the RO or AMC inasmuch as there is no possibility of the Veteran receiving a higher rating for his tinnitus.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands or referrals that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board resultantly is only concerning itself with the rating for the Veteran's bilateral hearing loss.



FINDING OF FACT

The Veteran has Level III hearing loss in each ear.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes and VA regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2008.  The letter informed him of the evidence required to substantiate this claim and advised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the disability rating and downstream effective date elements of this claim, keeping in mind that his claim is for an increased rating for a disability that was determined several years ago to be service connected.  He did not appeal the 0 percent, i.e., noncompensable rating initially assigned for his bilateral hearing loss in the RO's March 1998 decision granting service connection for this disability, rather, the RO's more recent August 2008 decision confirming and continuing a higher 10 percent rating that he since had received in the interim, in a November 2004 RO decision.  So this is not a situation where his claim at issue originated as for service connection, but instead as for a higher rating for an already established 
service-connected disability.  Hence, the disability rating component of his claim is not a downstream element of his current claim, only the effective date element is.  And, in any event, as explained, he received the type of notice contemplated by Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And as for the duty to assist, the RO and AMC obtained all medical and other records the Veteran identified as potentially pertinent.  This included his VA outpatient treatment records and, pursuant to the Board's December 2010 remand directive, the report of his January 2011 VA compensation examination that was needed to reassess the severity of his bilateral hearing loss in relation to the applicable rating criteria.  VA had revised its hearing examination worksheets during the pendency of this appeal to include the effect of his hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.

Here, a preliminary review of the report of the January 2011 VA audiological examination the Veteran had on remand reflects that the examiner (an audiologist) did in fact provide an adequate description of the functional effects of the Veteran's hearing loss.  In this regard, the examiner noted the Veteran's medical history, occupational history and complaints.  The examiner also commented on the functional effect the Veteran's hearing loss disability had on his occupational and recreational activities.  This is all the regulatory provisions require.  The VA examiner was not otherwise required to read the Veteran's mind or to offer an opinion based on information not provided by the Veteran.  Martinak, 21 Vet. App. at 455.  The report of this VA compensation examination therefore provides the findings and information needed to assess the severity of this hearing loss in relation to the applicable rating criteria, such that additional comment or reexamination is not needed concerning this.  38 C.F.R. § 4.2.

Furthermore, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of proof of demonstrating any prejudice caused by a deficiency in the examination.  Cf. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  The Veteran has not made any such pleading or allegation in this instance, also keeping in mind the Board remanded his claim to reschedule his examination at a facility closer to his home, since he had indicated during his hearing that he preferred this out of convenience, and since the place where he wanted his examination performed was where he had received all of his other evaluation and treatment.  So the Board made special accommodation for him.  The VA examination report is thorough and consistent with the VA outpatient treatment records and, as it included a pure tone audiometry test and a speech discrimination test, is in accordance with 38 C.F.R. § 4.85 and included an opinion by the evaluating audiologist as to the severity of the Veteran's hearing loss.

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Whether the Veteran is Entitled to a Higher Rating for his Bilateral Hearing Loss

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of disability for any increased-evaluation claim, however, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The lay statements and testimony are considered to be competent evidence when describing symptoms of a disease or disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements regarding the severity of the Veteran's symptoms and consequent hearing loss must be viewed in conjunction with the objective medical evidence of record and in relation to the pertinent rating criteria.  The Board then has the responsibility of determining which of the evidence is most probative, meaning competent and credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  See, too, Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz (Hz)).  

The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that in cases of exceptional patterns of hearing impairment, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Turning now to the facts of this particular case.  The report of an October 2007 VA outpatient audiology consultation shows the Veteran was seen for a hearing evaluation in order to obtain replacement hearing aids.  According to the results of his audiogram, his puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hz were, 25, 45, 80, and 95 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 25, 60, 85, and 105, respectively.  The average puretone threshold for his right ear was 61.25 decibels and 68.75 decibels for his left ear.  The controlled speech discrimination test results were 84 percent in the right ear and 76 percent in the left ear.  The examiner noted there had been no significant change in the Veteran's hearing acuity since 2004.  In November 2004, he had received an increase in the rating for his hearing loss from the initial 0 percent to 10 percent, retroactively effective as of his July 30, 2004 claim.

The report of the Veteran's more recent January 2011 VA compensation examination shows he recounted his relevant medical and other history.  He indicated that he had served in the artillery in the Army and had spent 14 months in Vietnam.  He had been employed as a carpenter since 1970, so since the conclusion of his service.  In his civilian life, he had been exposed to occupational noise that included pneumatic tools and chop saws.  His recreational activities included hunting, but he wore ear protection.  According to the results of his audiogram, his puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hz for his right ear were 20, 50, 80, and 95, respectively.  For his left ear at these same frequencies, his puretone thresholds were 25, 60, 85, and 105, respectively.  The average puretone threshold for his right ear was 61.25 decibels and 68.75 decibels for his left ear.  The controlled speech discrimination test results were 88 percent regarding his right ear and 84 percent in his left ear.  The examiner commented that the hearing acuity was within normal limits from .5-1kHz falling to a moderate sensorineural hearing loss at 2 kHz sloping severe to profound 3-4 kHz.  In the left ear, the hearing acuity was also within normal limits from .5-1kHz falling to a moderately severe to profound sensorineural hearing loss from 2-4 kHz.

Under Table VI of the regulation, a Level III hearing impairment in the right ear and Level III hearing impairment in the left ear is derived, which in turn warrants a noncompensable (i.e., 0 percent) rating under Table VII.  38 C.F.R. § 4.85, Tables VI and VII, DC 6100.  Clearly then, he does not have sufficient hearing loss to meet the requirements for a rating higher than 10 percent since even this 10 percent rating, his existing rating, exceeds the amount of hearing loss shown during this most recent January 2011 VA compensation examination.  His 10 percent rating, however, was based on the results of a prior VA compensation examination in April 2004, and neither that earlier evaluation nor the results of the VA compensation examination he since has had in the interim, in October 2007, provides a basis for assigning a rating higher than 10 percent for his bilateral hearing loss.

The Veteran is competent to say he has had difficulty hearing in the various ways, environments and situations mentioned.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  But, as already explained, except as contemplated in Martinak, the rating for his hearing loss disability is based on objective data (specifically, the results of his hearing tests as reflected by the audiogram findings, speech discrimination scores, etc); so his rating is derived by the mechanical, meaning nondiscretionary, application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  And there is no competent and credible indication that even the holding in Martinak provides grounds or reason for assigning a higher rating, including on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).


Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an 
extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Veteran does not have a special pattern of hearing impairment of the type contemplated by 38 C.F.R. § 4.86(a) and (b); instead, the extent and severity of his hearing loss falls within the defined parameters of Table VI, so not even requiring the special consideration of Table VIa or resultant elevation of his hearing loss to the next highest Roman Numeral designation.  It therefore cannot be said he has the type of hearing loss that is not contemplated by the Rating Schedule, particularly since the results of his most recent hearing evaluation in January 2011 show his disability is noncompensably disabling, so not even 10-percent disabling, although he has this rating nonetheless based on the results of a prior hearing evaluation.  It also does not appear that he ever has been hospitalized for evaluation and/or treatment of this disability; instead, his evaluation and treatment have been on an outpatient basis, not as an inpatient, much less frequent inpatient.  Moreover, he has not shown the marked interference with his employment, meaning above and beyond that contemplated by his schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Lastly, the Veteran has not met the requirements for a rating higher than 10 percent at any time since one year before the filing of this current claim, so the Board cannot "stage" his rating, either.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Rather, for the reasons and bases discussed, the preponderance of the evidence is against his claim; therefore, the benefit-of-the-doubt rule is inapplicable, and his claim must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim for a rating higher than 10 percent for the bilateral hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


